Citation Nr: 0125120	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  00-24 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
Title 38, Chapter 35, United States Code.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran had verified active duty from June 1971 to May 
1974 and from May 1975 to January 1993.  He died in May 2000.  
The appellant is his widow.

The instant appeal arose from a July 2000 rating decision 
which denied a claim of entitlement to service connection for 
the cause of the veteran's death and also denied a claim for 
Dependents' Educational Assistance.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claims has been obtained.

2.  The veteran's death occurred in May 2000 as a result of 
myocardial infarction, for which hypercholesterolemia has 
been implicated medically as a well-known risk factor.

3.  Hypercholesterolemia was demonstrated during the 
veteran's active military service.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt, service connection 
for the cause of the veteran's death is warranted.  
38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.312 (2001).

2.  The required conditions for eligibility for Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35 have been 
met.  38 U.S.C.A. §§ 3500, 3501 (West 1991); 38 C.F.R. 
§ 3.807 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See also 
66 Fed. Reg. 45,620 et seq. (Aug. 29, 2001).  This law 
redefines the obligations of the VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The provisions of the VCAA are 
applicable to the issues currently on appeal.  However, there 
can be no risk of prejudice to the veteran as regards the 
claims on appeal because the Board of Veterans' Appeals 
(Board) is granting the full benefit sought as regards these 
claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  

As regards each claim on appeal, the Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
Supp. 2001).  Where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  Id.

Service connection for the cause of the veteran's death

The appellant contends, in substance, that the veteran's high 
cholesterol, first diagnosed in service, was a well-known 
risk factor for developing the disease that led to his fatal 
heart attack.  

The Board has reviewed all the evidence of record.  The 
service medical records show that the veteran had elevated 
cholesterol levels in service.  In May 2000, the veteran died 
at Huntsville Hospital.  The certificate of death, signed by 
Sean P. Groark, M.D., listed the cause of death to be a 
probable myocardial infarction due to ventricular 
fibrillation arrest.  Hypercholesterolemia was listed as a 
significant condition contributing to death.  It was noted 
that an autopsy was not performed.  

An October 2000 written statement from Sean P. Groark, M.D., 
of The Heart Center, P.A., the same physician who certified 
the death certificate, noted that he had reviewed VA records 
forwarded to him by the appellant.  He stated that the 
veteran had hypercholesterolemia dating back to 1985.  He 
also noted that hypercholesterolemia had been a well-known 
risk factor for coronary disease for some time.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2001).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b) (2001).  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death, or 
that there was a causal relationship between the service-
connected disability and the veteran's death.  38 C.F.R. 
§ 3.312(c)(1) (1996).

Based on an analysis of the available evidence, the Board 
concludes that service connection for the cause of the 
veteran's death is warranted.  The veteran's death 
certificate and Dr. Groark's October 2000 written statement 
is competent medical evidence which supports a finding that 
the veteran's high cholesterol, first noted in service, may 
not be clearly disassociated from his death due to heart 
disease and its terminal event of myocardial infarction.

Having considered all of the evidence, both medical and 
otherwise, the Board finds that it is at least in relative 
equipoise.  Consequently, resolving all reasonable doubt in 
her favor, the appellant must prevail in her quest for 
service connection for the cause of the veteran's death.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); Alemany v. Brown, 9 
Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Dependents' Educational Assistance under 38 U.S.C.A. Chapter 
35

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a service person) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500, 3501 (West 1991); 38 C.F.R. § 3.807 
(2001).  Since service connection has been established for 
the cause of the veteran's death, it follows that the 
appellant is entitled to the Dependents' Educational 
Assistance on this basis.  

Under these circumstances, the appellant meets the basic 
eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
is allowed.


ORDER

Service connection for the cause of the veteran's death is 
granted.  Entitlement to Dependents' Educational Assistance 
under 38 U.S.C.A. Chapter 35 (West 1991) is also granted.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 


